2021 WI 60

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2019AP1272-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Appellant,
                            v.
                       Jordan Alexander Lickes,
                                 Defendant-Respondent-Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 394 Wis. 2d 161, 949 N.W.2d 623
                              PDC No:2020 WI App 59 - Published

OPINION FILED:         June 15, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         March 18, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Green
   JUDGE:              James R. Beer

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court, in which ZIEGLER, C.J., ROGGENSACK, HAGEDORN, and
KAROFSKY, JJ., joined. ANN WALSH BRADLEY, J., filed a dissenting
opinion in which DALLET, J., joined.
NOT PARTICIPATING:



ATTORNEYS:

      For the defendant-respondent-petitioner, there were briefs
filed by Catherine E. White and Hurley Burish, S.C., Madison. There
was an oral argument by Catherine E. White.


      For the plaintiff-appellant, there was a brief filed by Scott
E. Rosenow, assistant attorney general; with whom on the brief was
Joshua L. Kaul, attorney general. There was an oral argument by
Scott E. Rosenow.
    An amicus curiae brief was filed by      Susan Lund, Sheila
Sullivan, Julie Leary, Jessie Long and Legal Action of Wisconsin,
Inc., Milwaukee.
                                                          2021 WI 60
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.   2019AP1272-CR
(L.C. No.      2012CF64)

STATE OF WISCONSIN                      :              IN SUPREME COURT

State of Wisconsin,

               Plaintiff-Appellant,                             FILED
          v.                                               JUN 15, 2021
Jordan Alexander Lickes,                                       Sheila T. Reiff
                                                           Clerk of Supreme Court
               Defendant-Respondent-Petitioner.



REBECCA GRASSL BRADLEY, J., delivered the majority opinion of the
Court, in which ZIEGLER, C.J., ROGGENSACK, HAGEDORN, and KAROFSKY,
JJ., joined. ANN WALSH BRADLEY, J., filed a dissenting opinion in
which DALLET, J., joined.




      REVIEW of a decision of the Court of Appeals.          Affirmed.



      ¶1       REBECCA GRASSL BRADLEY, J.   Jordan Lickes seeks review

of the court of appeals decision,1 which reversed the Green County

Circuit Court's order expunging three of Lickes's convictions.2


      1State v. Lickes, 2020 WI App 59, 394 Wis. 2d 161, 949
N.W.2d 623.
      2The Honorable Judge James R. Beer, Green County Circuit
Court, presided.
                                                               No.    2019AP1272-CR



Pursuant to Wis. Stat. § 973.015(1m)(a) (2017-18),3 for individuals

under the age of 25 at the time of an offense, a court "may order

at the time of sentencing that [the individual's] record be

expunged upon successful completion of the sentence[.]"                      If the

individual is placed on probation, § 973.015(1m)(b) provides that

he "has successfully completed the sentence if . . . [he] has

satisfied the conditions of probation," among other things.

     ¶2     Lickes    raises   two   principal      issues.         First,   Lickes

contends that the phrase "conditions of probation" under Wis. Stat.

§ 973.015(1m)(b) does not refer to the conditions set by the

Department of Corrections (DOC) but only those conditions ordered

by the sentencing court.       According to Lickes, he did not need to

satisfy DOC's conditions of probation in order for the circuit

court to expunge all three of his convictions.                  Second, Lickes

argues that, even if the phrase "conditions of probation" includes

conditions set by DOC, circuit courts nonetheless have discretion

to determine that an individual "satisfied [his] conditions of

probation" despite having violated one or more conditions.
     ¶3     We hold:    (1) the phrase "conditions of probation" in

Wis. Stat. § 973.015(1m)(b) means conditions set by both DOC and

the sentencing court; and (2) the statute does not give circuit

courts    discretionary    authority       to   declare   an    individual      has

"satisfied    [his]     conditions     of       probation"     if     the    record

demonstrates an individual has violated one or more "conditions of


     3 All references to the Wisconsin Statutes are to the 2017-
18 version unless otherwise indicated.

                                       2
                                                        No.   2019AP1272-CR



probation," including DOC-imposed conditions.         The circuit court

erred in expunging Lickes's three convictions because he failed to

satisfy DOC's "conditions of probation" for all three convictions.

We affirm the decision of the court of appeals.4

                             I.   BACKGROUND

     ¶4   Based on an incident in April 2012, the State charged

then 19-year-old Lickes with four counts: (1) fourth-degree sexual

assault, in violation of Wis. Stat. § 940.225(3m) (hereinafter

"Count 1"); (2) sexual intercourse with a child aged 16 or older,

in violation of Wis. Stat. § 948.09 (hereinafter "Count 2"); (3)

disorderly   conduct,   in   violation    of   Wis.   Stat.   § 947.01(1)

(hereinafter "Count 3"); and (4) exposing genitals or pubic area,

in violation of Wis. Stat. § 948.10(1) (hereinafter "Count 4").5

     ¶5   Lickes pled guilty to Count 2 and no contest to the other

three counts.   The circuit court sentenced Lickes in January 2014.

For Counts 1 and 3, the circuit court withheld sentence and placed

Lickes on probation for 24 months.       For Count 2, the circuit court

sentenced Lickes to 90 days in county jail with Huber privileges.6

     4 Decrying the "consequences" of the court's decision, the
dissent advances several policy-laden arguments for affording
circuit court judges greater discretion to apply a more forgiving
approach toward expungement. Such policy choices rest with the
legislature, not this court, which is limited to saying what the
law is and not what we may wish it to be.
     5 For Counts 1 and 3, the State originally charged Lickes with
third-degree sexual assault and child enticement, respectively.
However, the State later amended the charges as reflected above.
     6 Huber privileges allow individuals to leave county jail for
certain   purposes,   such  as   "[w]orking   at  employment"   or
"[p]erforming community service work." Wis. Stat. § 303.08.

                                    3
                                                                 No.    2019AP1272-CR



For Count 4, the circuit court imposed and stayed a three-year

prison sentence——comprising one year of initial confinement and

two years of extended supervision——and placed Lickes on three years

of probation.

     ¶6    For convictions under Counts 1, 3, and 4, the circuit

court imposed approximately ten conditions of probation.                       One of

the conditions required Lickes to "enter into, participate [in],

and successfully complete sex offender treatment."                      The circuit

court   informed     Lickes     that    if     he   "successfully       complete[d]

probation and all the terms," the circuit court would expunge

Lickes's convictions on Counts 1, 3, and 4, pursuant to Wis. Stat.

§ 973.015(1m).

     ¶7    On October 6, 2015, Lickes's probation agent at DOC sent

a document to the circuit court disclosing that "Mr. Lickes has

violated   his     probation    multiple       times."     In    particular,         the

document stated that "Mr. Lickes has had unapproved sexual contact,

has given his agent false information, and has been terminated

from Sex Offender Treatment."                 The next page of the document
contained Lickes's signature, along with the statement:                      "I hereby

admit as shown by my signature . . . that I violated the rules and

conditions    of    probation    as     described     on   the    front       [of    the

document]."        The   document      also    indicated   that,       "in    lieu    of

probation revocation proceedings being initiated, I hereby accept

45 days, as shown by my signature, . . . in the Green County Jail."

The circuit court accepted the agreement between Lickes and DOC,

ordering Lickes to serve 45 days in jail with Huber privileges.


                                         4
                                                                 No.    2019AP1272-CR



       ¶8     On   January     23,    2016,    Lickes   completed      his    term   of

probation for his convictions under Counts 1 and 3.                      On July 8,

2016,    Lickes    sent   a    letter     to   the    circuit   court    requesting

expungement for his convictions for Counts 1 and 3, pursuant to

Wis. Stat. § 973.015.          In September 2016, Lickes's DOC probation

agent sent the circuit court a form entitled "Verification of

Satisfaction of Probation Conditions for Expungement" regarding

Counts 1 and 3.        The form contained conflicting information.                   On

the one hand, Lickes's probation agent checked a box stating that

"[t]he offender has successfully completed his/her probation."

However, the probation agent also checked a box stating that "[a]ll

court ordered conditions have not been met," noting that "Lickes

is    still   currently      participating       in   sex   offender    treatment."

(Emphasis in original.) The probation agent also declined to check

the box stating that "[a]ll court ordered conditions have been

met."

       ¶9     On   January     23,    2017,    Lickes   completed      his    term   of

probation for Count 4.               In July 2018, Lickes's probation agent
sent the circuit court a form entitled "Certification of Discharge

and     Satisfaction      of    Probation       Conditions      for    Expungement"

regarding Count 4.        On this form, the probation agent checked the

box    stating     that   "[t]he      offender    has   successfully         completed

his/her probation" and "[a]ll court ordered conditions have been

met."

       ¶10    In January 2019, the State filed a brief in circuit court

opposing Lickes's expungement for convictions under Counts 1, 3,
and 4, arguing that Lickes failed to satisfy his "conditions of
                                           5
                                                                        No.    2019AP1272-CR



probation."        According to the State, Lickes was not entitled to

expungement because, as evidenced in the October 2015 document,

Lickes violated his conditions of probation established by DOC.

The State contended that, per Wis. Stat. § 973.015(1m) and this

court's decision in State v. Ozuna, 2017 WI 64, 376 Wis. 2d 1, 898

N.W.2d 20,        the    phrase       "conditions         of     probation"    refers      to

conditions set by both DOC and the sentencing court, and the

circuit court must deny expungement if an individual has violated

one or more of the conditions——as Lickes had allegedly done.

Lickes submitted a brief arguing he was entitled to expungement.

      ¶11    In    March        2019,    the        circuit    court   held   expungement

hearings regarding Counts 1 and 3.                    The circuit court ordered both

of Lickes's convictions expunged.                     The circuit court found Lickes

satisfied the sentencing court's conditions of probation, and

Lickes's     violations          of     the    DOC     conditions      did    not    prevent

expungement.       In doing so, the circuit court relied, in part, upon

the fact that Ozuna was not a unanimous decision and that the

legislature's "intent" is to not "have so many people having
criminal records."

      ¶12    The        circuit       court         ordered     supplemental        briefing

regarding the conviction for Count 4, held an expungement hearing

on   Count   4     in     May    2019,        and    granted     expungement        for   that

conviction.        Despite Lickes violating some of DOC's conditions of

probation,       the     circuit      court         determined    he   was    nevertheless

entitled to expungement because, among other reasons, "[Ozuna]

does not deal with this situation" and it "declines to expand
[Ozuna's holding]."              The circuit court acknowledged that "Mr.
                                                6
                                                                      No.   2019AP1272-CR



Lickes did break a rule, but it was not deemed serious by the

Department [of Corrections], in that they didn't try to revoke

probation[.]"

          ¶13    The State appealed the circuit court's decision.                    The

court of appeals reversed the circuit court's order granting

expungement of Lickes's convictions for all three counts.                             We

granted Lickes's petition for review.

                               II.    STANDARD OF REVIEW

          ¶14    This   case   requires     us   to    interpret      the   expungement

statute, Wis. Stat. § 973.015, and its application to undisputed

facts.      Statutory interpretation and its application are questions

of    law       we   review    "independently,        while    benefiting     from   the

decisions by the court of appeals and circuit court."                          State v.

Stephenson, 2020 WI 92, ¶18, 394 Wis. 2d 703, 951 N.W.2d 819

(quotations          and   alterations      omitted);         see   also    Ozuna,   376

Wis. 2d 1, ¶9.

                                     III.   DISCUSSION

     A.    "Conditions of Probation" in Wis. Stat. § 973.015(1m)(b)
          ¶15    "The Wisconsin statutes empower a circuit court to order

certain criminal offenses to be expunged from a person's record,

if the offender was younger than 25 at the time of the commission

of the offense."           Ozuna, 376 Wis. 2d 1, ¶11.               Specifically, Wis.

Stat. § 973.015(1m)(a) provides:

          [W]hen a person is under the age of 25 at the time of
          the commission of an offense for which the person has
          been found guilty in a court for violation of a law for
          which the maximum period of imprisonment is 6 years or
          less, the court may order at the time of sentencing that
          the record be expunged upon successful completion of the

                                             7
                                                                No.   2019AP1272-CR


       sentence if the court determines the person will benefit
       and society will not be harmed by this disposition.
(Emphasis added.)     "Under the statutory scheme, the determination

of a defendant's eligibility for expungement must be made at the

time of sentencing."     Ozuna, 376 Wis. 2d 1, ¶11 (citing State v.

Matasek, 2014 WI 27, ¶45, 353 Wis. 2d 601, 846 N.W.2d 811).

       ¶16   "If the circuit court determines that the defendant is

eligible for expungement under Wis. Stat. § 973.015(1m)(a), 'the

plain language of the statute indicates that once the defendant

successfully    completes   his       sentence,    he    has    earned,   and   is

automatically entitled to, expungement.'"            Id., ¶12 (quoting State

v. Hemp, 2014 WI 129, ¶23, 359 Wis. 2d 320, 856 N.W.2d 811).                    As

particularly     relevant       to     this     case,     a     defendant     must

"successful[ly] complet[e] . . . [his] sentence" before receiving

expungement, as mandated by subsection (a).                    § 973.015(1m)(a).

Subsection     (b)   provides        three    criteria    for    a    defendant's

"successful completion of [his] sentence":               "[1] [t]he person has

not been convicted of a subsequent offense, and if on probation,

[2] the probation has not been revoked[,] and [3] the probationer
has satisfied the conditions of probation."                    § 973.015(1m)(b).

"[T]he probationer must meet all three of the statutory criteria"

in order to be entitled to expungement.                  Ozuna, 376 Wis. 2d 1,

¶13.

       ¶17   There is no dispute that Lickes satisfied the first two

criteria:     he was not convicted of a subsequent offense and his

probation was not revoked.           Instead, Lickes challenges the scope
of the third criterion under Wis. Stat. § 973.015(1m)(b):                 whether


                                         8
                                                              No.   2019AP1272-CR



he "satisfied [his] conditions of probation."                 Lickes contends

that the phrase "conditions of probation" does not encompass the

conditions set by DOC but only those conditions ordered by the

sentencing court.      According to Lickes, he did not need to satisfy

DOC's conditions of probation in order for the circuit court to

determine he satisfied the third criterion and then expunge all

three of his convictions.      We disagree.

      ¶18   "[S]tatutory interpretation 'begins with the language of

the statute.     If the meaning of the statute is plain, we ordinarily

stop the inquiry.'"       State ex rel. Kalal v. Cir. Ct. for Dane

Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110 (quoted

source omitted).       In doing so, we give statutory language "its

common, ordinary, and accepted meaning."               Id.    In conducting a

plain meaning analysis, we also examine "the context in which

[statutory language] is used; not in isolation but as part of a

whole; in relation to the language of surrounding or closely-

related statutes[.]"       Id., ¶46.      "Statutes are closely related

when they are in the same chapter, reference one another, or use
similar terms."        State v. Reyes Fuerte, 2017 WI 104, ¶27, 378

Wis. 2d 504,     904   N.W.2d 773.       The   plain   text    of   Wis.    Stat.

§ 973.015(1m)(b) in relation to closely-related statutes resolves

the   question    presented:    under      § 973.015(1m)(b),        the    phrase

"conditions of probation" refers to the conditions set by both DOC

and the sentencing court.      Accordingly, in addition to the other

two criteria, defendants must satisfy all conditions of probation

established by both DOC and the sentencing court before being
entitled to expungement.
                                     9
                                                                 No.     2019AP1272-CR



      ¶19     As a foundational matter, the sentencing court and DOC

each play a key role in the "imposition of probation," and both

set   conditions      of    probation.        As   instructed     by     Wis.   Stat.

§ 973.10(1), "[i]mposition of probation shall have the effect of

placing the defendant in the custody of the department and shall

subject the defendant to the control of the department under

conditions set by the court and rules and regulations established

by the department[.]" "As a matter of law," therefore, individuals

are   required       to    "abide . . . with       departmental        regulations."

State ex rel. Rodriguez v. DHSS, 133 Wis. 2d 47, 52, 393 N.W.2d 105

(Ct. App. 1986).           In other words, throughout the duration of

probation,      an    individual    must       comply    with     conditions       and

regulations imposed by both the sentencing court and DOC.                    As this

court   has    stated,      "[p]robation      agents    have    the    authority   to

establish rules of probation that are supplemental to court-

imposed conditions."          State v. Purtell, 2014 WI 101, ¶6 n.7, 358

Wis. 2d 212, 851 N.W.2d 417.

      ¶20     DOC does, therefore, impose "conditions of probation"
upon individuals.           Closely-related statutes confirm this.                  In

particular, Wis. Stat. § 973.09(3)(d)4 requires circuit courts to

determine whether "[t]he probationer has satisfied all rules and

conditions of probation that were set by the department" before

modifying or discharging a person from probation.

      ¶21     Other statutory provisions beyond Wis. Stat. ch. 973

support the same conclusion.               For example,         under Wis. Stat.

§ 301.132(2) DOC may require sex offenders to submit to a "lie
detector test" as part of DOC's "conditions of probation."                          In
                                         10
                                                                             No.   2019AP1272-CR



relevant part, the statute reads: "The department [of corrections]

may require submission to a lie detector test under this subsection

as . . . a        condition        of        a        sex     offender's           probation."

§ 301.132(2).         The same is true for the statute authorizing DOC to

require convicted sex offenders to use GPS tracking devices as a

"condition       of    probation."       Specifically,                 the    statute   states:

"If . . . a       person      is   being          placed          on    probation . . . for

committing a sex offense . . . , the department may have the person

tracked using a global positioning system tracking device, or

passive position system tracking, as a condition of the person's

probation."           Wis. Stat. § 301.48(2)(d).                       Indeed, the statutes

repeatedly employ the phrase "conditions of probation" to refer to

conditions set by DOC.                See, e.g., Wis. Stat. § 304.06(1q)(b)

("This paragraph does not prohibit the department [of corrections]

from requiring pharmacological treatment using an antiandrogen or

the chemical equivalent of an antiandrogen as a condition of

probation.").

      ¶22    Recognizing       that     DOC       does       have      the    ability   to   set
"conditions of probation," we turn now to the statute before us.

Under     Wis.   Stat.      § 973.015(1m)(b),               the    phrase      "conditions     of

probation" plainly refers to conditions imposed by both DOC and

the sentencing court.7 Section 973.015(1m)(b) broadly states that,

in   order   to       be   entitled     to       expungement,           a    probationer     must

"satisf[y] the conditions of probation."                          Importantly, the statute

      7As a general matter, the parties do not dispute that
sentencing courts have the ability to impose "conditions of
probation."

                                                 11
                                                                        No.   2019AP1272-CR



does not limit the phrase "conditions of probation" in any way,

much less restrict                it to       only court-imposed conditions.              In

contrast, Wis. Stat. § 973.01(5) specifies that "the court may

impose conditions upon the term of extended supervision" when

imposing      a     bifurcated            sentence.         Similarly,        Wis.     Stat.

§ 973.09(3)(d)3 states that "[t]he court may modify a person's

period of probation and discharge the person from probation if,"

among    other      factors,            "[t]he    probationer     has     satisfied      all

conditions of probation that were set by the sentencing court."

       ¶23    In comparison, Wis. Stat. § 973.015(1m)(b) contains no

such modification; it refers broadly to "conditions of probation."

Had the legislature wanted to limit the phrase solely to those

conditions        set    by       the    sentencing    court    and     thereby      exclude

conditions set by DOC, it could have done so, as it did elsewhere.

See Milwaukee Dist. Council 48 v. Milwaukee Cnty., 2019 WI 24,

¶29,    385   Wis. 2d 748,              924   N.W.2d 153    (stating     that     when   the

legislature       uses     different          statutory     phrases,    we    presume    the

legislature gave the phrases different meanings); Outagamie Cnty.
v. Town of Greenville, 2000 WI App 65, ¶9, 233 Wis. 2d 566, 608

N.W.2d 414        ("[I]f      a    statute       contains   a   given    provision,      the

omission of such provision from a similar statute concerning a

related subject is significant in showing" a different meaning)

(internal quotations and citation omitted).

       ¶24    But courts may not add to the text.                 It is a fundamental

maxim of statutory interpretation that we do not "read into [a]

statute language that the legislature did not put in."                            Matasek,
353 Wis. 2d 601, ¶20 (quoted source omitted); see also Fond du Lac
                                                 12
                                                                   No.     2019AP1272-CR



Cnty. v. Town of Rosendale, 149 Wis. 2d 326, 334, 440 N.W.2d 818

(Ct. App. 1989) ("One of the maxims of statutory construction is

that courts should not add words to a statute to give it a certain

meaning.") (citation omitted).               "Under the omitted-case canon of

statutory interpretation, '[n]othing is to be added to what the

text   states       or    reasonably    implies    (casus    omissus       pro   omisso

habendus est).'"           State ex rel. Lopez-Quintero v. Dittmann, 2019

WI 58, ¶18, 387 Wis. 2d 50, 928 N.W.2d 480 (quoting Antonin Scalia

& Bryan A. Garner, Reading Law:                   The Interpretation of Legal

Texts 93 (2012)).           Given that the legislature did not limit the

phrase       "conditions       of     probation"    solely       to      court-imposed

conditions or DOC-imposed conditions, we conclude that Wis. Stat.

§ 973.015(1m)(b) applies to conditions set by both the sentencing

court and DOC. Courts may not "elaborate unprovided-for exceptions

to a text."         Scalia & Garner, supra, at 93.

       ¶25    This interpretation of Wis. Stat. § 973.015(1m)(b) is

confirmed by a closely-related statute, Wis. Stat. § 973.10(2), in

which the legislature likewise employed the phrase "conditions of
probation."         Section 973.10(2) pertains to probation revocation

proceedings and reads, in relevant part:                         "If a probationer

violates      the        conditions    of     probation,     the      department     of

corrections may initiate a proceeding before the division of

hearings      and    appeals     in    the    department    of     administration."

§ 973.10(2).        In interpreting this language, Wisconsin courts have

never held that DOC's statutory right to initiate revocation

proceedings is solely limited to an individual's violations of the
sentencing       court's       conditions.          To     the     contrary,       "[a]
                                             13
                                                    No.     2019AP1272-CR



probationer . . . is within the custody of the DOC and similarly

subject to all of the conditions and rules of supervision, the

violation of which could be cause for revocation."        State ex rel.

Rupinski v. Smith, 2007 WI App 4, ¶20, 297 Wis. 2d 749, 728

N.W.2d 1 (emphasis added).

     ¶26   Within the context of Wis. Stat. § 973.10(2), the term

"conditions of probation" is decidedly broad, encompassing more

than just conditions set by the sentencing court.     "When the same

term is used throughout a chapter of the statutes, it is a

reasonable deduction that . . . the term possess[es] an identical

meaning each time it appears."    Winebow, Inc. v. Capitol-Husting

Co., 2018 WI 60, ¶29, 381 Wis. 2d 732, 914 N.W.2d 631 (quoted

source omitted).   Because the phrase "conditions of probation" in

§ 973.10(2) encompasses more than just conditions set by the




                                 14
                                                              No.     2019AP1272-CR



sentencing court, this phrase retains an equally expansive meaning

in Wis. Stat. § 973.015(1m)(b).8

      ¶27    In short, DOC may impose conditions of probation upon

individuals in addition to the conditions imposed by the sentencing

court.         Unlike        closely-related        statutes,       Wis.    Stat.

§ 973.015(1m)(b) does not limit "conditions of probation" to only

those ordered by the circuit court.           Accordingly, individuals must

satisfy conditions of probation imposed by                both      DOC and the

sentencing court in order for their records to be expunged under

§ 973.015(1m)(b).

               B.    Discretion Under Wis. Stat. § 973.015

      ¶28    Lickes next argues that, even if the phrase "conditions

of probation" in Wis. Stat. § 973.015(1m)(b) includes conditions

set   by    both    DOC    and   the   sentencing    court,     circuit    courts

nonetheless    have       discretion   to    determine   that    an   individual


      8Although not controlling our analysis, administrative rules
promulgated under Wis. Stat. § 973.10(2) confirm our reading of
the phrase "conditions of probation." In particular, to effectuate
the language in § 973.10(2), the Department of Administration's
Division of Hearings and Appeals ("the Division") enacted rules
pertaining to the "procedure and practice for correction
hearings." In relevant part, the Division requires that, before
any final revocation hearing of probation, a probationer receive
notice of "[t]he conduct that the [probationer] is alleged to have
committed and the rule or condition that the offender is alleged
to have violated." Wis. Admin. Code § HA 2.05(1)(b). The rules
define "conditions" as any "specific regulations imposed on the
[probationer] by the court or department [of corrections]." Wis.
Admin. Code § HA 2.02(4) (emphasis added). In practice, when DOC
initiates revocation proceedings before the Division pursuant to
§ 973.10(2), it can petition to revoke an individual's probation
for violating conditions set by either the sentencing court or by
DOC.

                                        15
                                                                         No.      2019AP1272-CR



"satisfied [his] conditions of probation" even when an individual

has violated one or more "conditions of probation."                             We disagree.

       ¶29    In order to "satisf[y] the conditions of probation," an

individual      must        satisfy      all        the     conditions       of     probation

established by both the sentencing court and DOC.                              As we already

explained in Ozuna, in order to successfully complete the sentence,

"the probationer must meet all three of the statutory criteria,

including satisfying all the conditions of probation."                              Ozuna, 376

Wis. 2d 1, ¶13; see also Hemp, 359 Wis. 2d 320, ¶22 (noting that

a defendant must meet "all the conditions of probation").                              As Wis.

Stat. § 973.015(1m)(a) plainly states, an individual's record of

conviction may be expunged only "upon successful completion of the

sentence," which requires fully satisfying all three criteria for

expungement under subsection (b).                         Therefore, if a probationer

does not satisfy all the conditions of probation established by

both   the    sentencing         court     and      DOC,     he   is   not      entitled    to

expungement of his convictions.

       ¶30    Accordingly, when an individual fails to fulfill all the
conditions of his probation set by the sentencing court and DOC,

circuit      courts    do    not    have       discretion         to   conclude      that    he

"satisfied [his] conditions of probation" for purposes of the third

criterion      under    Wis.       Stat.       § 973.015(1m)(b).               It    is    well

established      that       § 973.015(1m)             affords      circuit        courts    the

discretion      to    decide       whether       an       individual    is      entitled     to

expungement      only       at   the   time      of       sentencing.          Matasek,     353

Wis. 2d 601, ¶6 ("[I]f a circuit court is going to exercise its
discretion to expunge a record, the discretion must be exercised
                                               16
                                                            No.    2019AP1272-CR



at the time of the sentencing proceeding."); see also State v.

Arberry, 2018 WI 7, ¶21, 379 Wis. 2d 254, 905 N.W.2d 832 ("[T]he

sentencing hearing . . . [is] the only time at which the circuit

court could exercise its discretion to expunge a record under the

statute, if it [is] going to do so[.]").                Section 973.015(1m)

contains   no   language      permitting     circuit    courts    to    exercise

discretion at any other time.           Once the individual completes his

term of probation, the question for the circuit court becomes

whether, based upon undisputed facts,9 the individual satisfied

the three criteria for expungement set forth in § 973.015(1m)(b).

See § 973.015(1m)(a) ("[T]he court may order at the time of

sentencing that the record be expunged upon successful completion

of the sentence[.]").         This is an objective inquiry:        based upon

undisputed   facts,    either     the   individual     satisfied       all   three

criteria of expungement, including every one of his conditions of

probation, or he did not——a question of law that appellate courts

review de novo.    See Ozuna, 376 Wis. 2d 1, ¶9.          Therefore, once an

individual completes his term of probation, if it is undisputed
that the individual violated at least one of his conditions of

probation——as     in   this     very    case——circuit    courts    must      deny

expungement.



     9 As the parties agree, the circuit court may first need to
conduct factfinding to determine whether an individual violated a
condition of probation. See State v. Ozuna, 2017 WI 64, ¶14 n.9,
376 Wis. 2d 1, 898 N.W.2d 20. Appellate courts review a circuit
court's findings of fact under a "clearly erroneous" standard.
Phelps v. Physicians, Inc. Co. of Wis., Inc., 2009 WI 74, ¶34, 319
Wis. 2d 1, 768 N.W.2d 615.

                                        17
                                                            No.     2019AP1272-CR



                   C.    Application to Lickes's Case

      ¶31    Applying these principles, we conclude the circuit court

erred in expunging all three of Lickes's convictions.               For Counts

1 and 3, the sentencing court imposed two years of probation, which

expired on January 23, 2016; for Count 4, the sentencing court

imposed three years of probation, which expired on January 23,

2017.      As the sentencing court informed Lickes at the time of

sentencing, if he "successfully complete[d] probation and all the

terms," the circuit court would expunge Lickes's convictions on

Counts 1, 3, and 4, pursuant to Wis. Stat. § 973.015(1m).

      ¶32    Because    Lickes   violated    DOC-imposed    conditions,       he

failed to satisfy his "conditions of probation" for all three

convictions, pursuant to the third criterion under Wis. Stat.

§ 973.015(1m)(b).        As   Lickes's    probation   agent       notified   the

circuit court on October 6, 2015, "Mr. Lickes has violated his

probation multiple times."        In particular, the document submitted

by   the    probation   agent    disclosed    that   "Mr.   Lickes     has   had

unapproved sexual contact, has given his agent false information,
and has been terminated from Sex Offender Treatment."              Lickes also

signed the document, acknowledging that he "admit[s] as shown by

[his] signature . . . that [he] violated the rules and conditions

of probation."     (Emphasis added.)        Lickes's violation of his DOC-

imposed conditions occurred before his terms of probation expired

for all three convictions.

      ¶33    Because    Lickes   admittedly    violated     his    DOC-imposed

conditions, he failed to "successful[ly] complet[e] . . . [his]


                                     18
                                                           No.   2019AP1272-CR



sentence," as required by Wis. Stat. § 973.015(1m)(a).10                   The

circuit court did not have discretion to determine otherwise.              As

the circuit court recognized, "Mr. Lickes did break a rule" imposed

by DOC. Consequently, the circuit court erred in granting Lickes's

expungement for all three convictions.       Accordingly, we affirm the

decision of the court of appeals.

     By   the   Court.—The   decision   of   the   court    of   appeals   is

affirmed.




     10The circuit court also determined that Lickes satisfied the
sentencing court's conditions of probation, despite the State's
contention that Lickes did not satisfy the sentencing court's sex-
offender treatment requirement. According to Lickes, the circuit
court did not err when it found that Lickes satisfied the court-
ordered conditions of probation.       We need not resolve this
question.   As discussed, Lickes violated DOC's conditions of
probation for all three convictions; therefore, regardless of
whether Lickes violated the sentencing court's conditions of
probation, he is still not entitled to expungement under Wis. Stat.
§ 973.015. See Maryland Arms Ltd. P'ship v. Connell, 2010 WI 64,
¶48, 326 Wis. 2d 300, 786 N.W.2d 15 ("Issues that are not
dispositive need not be addressed.").

                                   19
                                                            No.   2019AP1272-CR.awb


      ¶34       ANN WALSH BRADLEY, J.          (dissenting).     When a person is

placed on probation by a court, that person is subject to a vast

array of rules.             Imposed both by the sentencing court and a

Department of Corrections (DOC) agent, these rules set rigid

contours for a person's life for the duration of the supervision

period.      They can include everything from the extraordinary to the

mundane.

      ¶35       Indeed,     the    DOC's   standard      rules     of    community

supervision require that a person meet regularly with the probation

agent and obtain approval from the agent prior to moving; changing

employment; leaving the state of Wisconsin; purchasing, trading,

selling, or operating a motor vehicle; borrowing money; or buying

anything on credit.1          The standard rules also broadly require that

a person "[c]omply with any court ordered conditions and/or any

additional rules established by [their] agent" that are subject to

change at any time.2

      ¶36       Although the conditions of probation may be extensive,

for   many      young     people   convicted    of   offenses    there   can   be   a
significant reward for complying:                expungement.3     The desire to

insulate young offenders from the harsh consequences of a criminal

      1Wis. Dep't of Corrections, Standard Rules of Community
Supervision,
https://doc.wi.gov/Pages/AboutDOC/CommunityCorrections/Supervisi
onRules.aspx (last visited June 9, 2021).
      2   Id.
      3Following  the   majority   opinion,  I   use   the   term
"expungement." Other cases use the term "expunction," but the two
terms mean the same thing. State v. Arberry, 2018 WI 7, ¶1 n.2,
379 Wis. 2d 254, 905 N.W.2d 832.


                                           1
                                                   No.    2019AP1272-CR.awb


record is both sensible and practical.       In addition to the legal

and financial penalties associated with the conviction itself, a

criminal conviction carries significant collateral consequences.

     ¶37   Such consequences often include increased difficulties

in obtaining employment, housing, and education.4          The aggregate

effect of these collateral consequences is that absent mechanisms

for reducing the impact on young people, a criminal record can

leave cascading negative ramifications.      Importantly, the lack of

access to employment is a primary factor leading to recidivism.5

     ¶38   Yet the majority opinion places expungement further out

of reach for those defendants who would benefit most.         Although I

agree with the majority that expungement requires satisfaction of

conditions imposed by both the sentencing court and DOC, I part

ways with the majority when it determines that the circuit court

has no discretion to order expungement in the face of any rule

violation, no matter how small.

     ¶39   Does the majority's determination mean that if, without

agent    approval,   probationers   from   the   border    community    of
Marinette, Wisconsin cross to Menominee, Michigan to do grocery

shopping, that they must be denied expungement?             The majority

apparently responds, "Yes.    Under the standard rules of probation,

it is a violation."


     4 See Larry J. Martin, Now the Real Work Begins, 94 Wis. Law.
9, 9 (Jan. 2021) ("A criminal record can be a life-long barrier,
presenting obstacles to employment, housing, education, and family
reunification and often resulting in significant debt.").
     5 Devah Pager, Double Jeopardy: Race, Crime, and Getting a
Job, 2005 Wis. L. Rev. 617, 647 (2005).

                                    2
                                                          No.   2019AP1272-CR.awb


      ¶40    How about the standard rule of buying nothing on credit?

What happens if the probationer, without agent approval, pays for

gas with a credit card?          "It's out of our hands," responds the

majority. The same apparently holds true if the probationer misses

a single meeting with the probation agent.

      ¶41    Admittedly, the violations here are more significant

than the above examples, but that matters not.                   The majority

interprets "satisfaction" as an all-or-nothing proposition.               Thus,

in   the    majority's   view,    regardless   of   the    severity     of   the

violation, the circuit court has no discretion at all in deciding

whether to grant or deny expungement.          Majority op., ¶30.

      ¶42    With a mere three paragraphs of analysis on the issue,

see id., ¶¶28-30, the majority jettisons the future lives of

countless young offenders and their families, who will be harmed

by this stunted analysis.        And why?   The answer of the majority is

"the legislature made us do this."

      ¶43    Nonsense.   The legislature did no such thing.           The plain

text of Wis. Stat. § 973.015(1m)(b) requires that a probationer
"satisfy" the conditions of probation.         Here, both the DOC and the

circuit court, entities in the best position to make such a

finding, determined that Jordan Lickes did so.

      ¶44    Rather than embracing those determinations, the majority

instead embarks upon a misguided and destructive path.                       Its

conclusory determination runs counter to the statutory language,

has no basis in the case law the majority cites, and thwarts the

purpose of the expungement statute.
      ¶45    Accordingly, I respectfully dissent.

                                      3
                                                          No.   2019AP1272-CR.awb


                                       I

     ¶46    The legislature has been engaged in a consistent "effort

to expand the availability of expungement to include a broader

category of youthful offenders."           State v. Hemp, 2014 WI 129, ¶20,

359 Wis. 2d 320, 856 N.W.2d 811.           This legislative effort "offers

young offenders a fresh start without the burden of a criminal

record and a second chance at becoming law-abiding and productive

members of the community."          Id., ¶19.     Today's majority opinion

subverts the legislative trajectory.

     ¶47    I begin by examining the framework for the exercise of

judicial discretion enacted by the legislature.                 This framework

provides "a means by which trial courts may, in appropriate cases,

shield youthful offenders from some of the harsh consequences of

criminal convictions."         State v. Matasek, 2014 WI 27, ¶42, 353

Wis. 2d 601, 846 N.W.2d 811 (quoting State v. Leitner, 2002 WI 77,

¶38, 253 Wis. 2d 449, 646 N.W.2d 341).

     ¶48    At   the   sentencing    hearing,    if   certain    criteria    are

fulfilled a circuit court may make the determination that a
defendant will be eligible for expungement upon completion of the

sentence.        Matasek,   353   Wis. 2d 601,    ¶45.      Wisconsin     Stat.

§ 973.015(1m)(a)1.      sets   forth   four    criteria    governing    when   a

circuit court may deem a defendant eligible for expungement upon

completion of the sentence:         (1) the person must have been under

25 when the offense was committed; (2) the maximum period of

imprisonment for the offense must be six years or less; (3) the

court must determine that the probationer will benefit and society



                                       4
                                                            No.   2019AP1272-CR.awb


will not be harmed by the disposition; and (4) the person must

successfully complete the sentence.           § 973.015(1m)(a)1.

     ¶49   If defendants are made eligible for expungement by the

circuit court, they must fulfill the conditions set forth in Wis.

Stat. § 973.015(1m)(b) to actually have their conviction expunged:

(1) the person must not be convicted of a subsequent offense; (2)

if the person is on probation, it must not be revoked; and (3) the

person must "satisf[y] the conditions of probation."                     It is the

"satisfaction" condition that is at issue in this case.

     ¶50   With    this    framework    as    a    foundation,     the    majority

proceeds to rigidly interpret "satisfaction" in an all-or-nothing

fashion.      In   the    majority's   view       the   circuit   court    has   no

discretion at all in deciding whether to grant or deny expungement.

Majority op., ¶30.       One would expect a determination of such reach

to be supported with more than the majority's cursory analysis.

And it is an analysis that runs counter to the statutory language,

has no basis in the case law the majority cites, and thwarts the

purpose of the expungement statute.           I address each in turn.
                                       II

     ¶51   The plain language of the expungement statute does not

support      the    majority's     conclusion.               Wisconsin       Stat.

§ 973.015(1m)(b) sets as a prerequisite for expungement that the

person must "satisf[y] the conditions of probation."

     ¶52   I observe initially that the statute uses the word

"satisfy."     Nowhere does it mention a "violation" of a rule as

preclusive of receiving expungement. If the legislature had wanted



                                       5
                                                              No.    2019AP1272-CR.awb


to require perfect compliance with "all" or "every" condition of

probation, it certainly could have, but it did not.

       ¶53   "Satisfy" is ambiguous in the context of Wis. Stat.

§ 973.015.     A recognized dictionary defines the term as follows:

"[t]o meet or be sufficient for (a requirement)."                      Satisfy, The

American     Heritage         Dictionary       of     the    English       Language,

https://www.ahdictionary.com/word/search.html?q=satisfy                        (last

visited June 9, 2021) (emphasis added).

       ¶54   In deciding which definition to apply, we are guided by

the    principle    that       "a    plain-meaning      interpretation        cannot

contravene     a    textually        or   contextually       manifest      statutory

purpose."     State ex rel. Kalal v. Circuit Court for Dane Cnty.,

2004 WI 58, ¶49, 271 Wis. 2d 633, 681 N.W.2d 110.                   Indeed, "courts

will favor an interpretation of statutory language that fulfills

the statute's purpose."             Wis. Indus. Energy Grp., Inc. v. Pub.

Serv. Comm'n, 2012 WI 89, ¶15, 342 Wis. 2d 576, 819 N.W.2d 240.

       ¶55   The definition that makes the most sense is that which

permits expungement when an offender has "sufficiently" complied
with the terms of probation.              Such a definition is clearly more

consistent with the purpose of the expungement statute and the

legislature's continuing quest to broaden its application.                        See

Hemp, 359 Wis. 2d 320, ¶20; see also State v. Ozuna, 2017 WI 64,

¶62,   376   Wis.   2d   1,    898    N.W.2d    20    (Ann   Walsh    Bradley,    J.,

dissenting) (explaining that a definition of "satisfy" based on

sufficiency "is more consistent with the purpose of the statute

than using a definition that would limit expunction to offenders
with . . . 'perfect' compliance").                  In other words, by setting

                                           6
                                                      No.    2019AP1272-CR.awb


forth a "satisfaction" standard, the expungement statute eschews

the "perfection" standard advanced by the majority.

     ¶56    In determining what is "sufficient" to comply with the

terms of probation, the circuit court must use discretion.                 It

must determine whether a person did enough to "satisfy" the

conditions of probation.      Such an exercise necessarily requires

examining the relevant facts, applying a standard of law, and using

a demonstrated rational process, i.e., the exercise of discretion.

See State v. Walters, 2004 WI 18, ¶¶13-14, 269 Wis. 2d 142, 675

N.W.2d 778.

     ¶57    The majority's interpretation also violates the maxim

that we are to avoid interpreting statutes to render absurd or

unreasonable results.    Kalal, 271 Wis. 2d 633, ¶46.           Indeed, the

logical consequence of the majority's analysis and institution of

a "perfection" standard coupled with its conclusion regarding a

circuit court's lack of discretion is that a circuit court is

required to deny expungement if a person violates any condition of

probation, no matter how small.
     ¶58    Looking at the DOC's standard conditions, the absurdity

of such a proposition is revealed.            Miss a single meeting with

your agent?     No expungement.     Use a credit card without prior

approval?      No expungement.     It is certainly unreasonable to

condition   one's   future   prospects   of    employment,    housing,    and

education on a single missed meeting or use of a credit card to

pay for gas.




                                   7
                                                     No.   2019AP1272-CR.awb


                                III

     ¶59   The majority's conclusion is also out of step with the

very case law on which it relies.       For example, the majority relies

on Ozuna to support a discretionless scheme and the proposition

that satisfaction of conditions of probation means completion of

all conditions with no slip-ups.     Majority op., ¶29.     But the Ozuna

court held no such thing.

     ¶60   Rather, in Ozuna the court consistently used language

indicative of discretion, determining that "a court has no duty to

expunge a probationer's record if the probationer has not satisfied

the conditions of probation."   Ozuna, 376 Wis. 2d 1, ¶14 (emphasis

added).    It even entitled one of the section headings in its

opinion, "The Court May Deny Expungement if a Probationer Does Not

Satisfy the Conditions of Probation." Id. (emphasis added). Ozuna

thus does not compel the majority's result.

     ¶61   The majority's citation to Hemp, 359 Wis. 2d 320, ¶22,

is similarly unavailing.    See majority op., ¶29.          In the cited

paragraph, the Hemp court simply set forth that a probationer must
satisfy all the conditions of probation to receive expungement.

Even accepting the court's addition of the word "all" where it

does not appear in the statutory language, the Hemp court did not

analyze the term "satisfy" or give any insight whatsoever into its

meaning.

                                   IV

     ¶62   Finally, bestowing the circuit court with discretion to

make the determination of whether conditions of probation have
been satisfied is consistent with the purpose of the expungement

                                    8
                                                    No.    2019AP1272-CR.awb


statute.     The intent of the expungement statute is "to provide a

break to young offenders who demonstrate the ability to comply

with the law."     Leitner, 253 Wis. 2d 449, ¶38.      Expungement is a

powerful tool to improve people's lives and open opportunities

that would otherwise be closed.         This court has previously noted

the arc of legislation meant to "expand the availability of

expungement to include a broader category of youthful offenders."

Hemp, 359 Wis. 2d 320, ¶20.

     ¶63   Yet   through   its   destructive    holding,    the   majority

forever shuts the door on countless young people who would benefit

from the fresh start expungement offers.        And for what?     To teach

them a lesson that they shouldn't miss a meeting?          Such a minimal

violation surely has nothing to say about a person's risk to

society.

     ¶64   Moreover, the majority's determination could have long-

lasting consequences on the lives of those who commit crimes at a

young age.    Research consistently demonstrates that the brains of

adolescents are not fully developed, and that as a result they are
prone to risky behavior.     See Graham v. Florida, 560 U.S. 48, 68

(2010); Miller v. Alabama, 567 U.S. 460, 471-72 (2012).                 The

majority ensures that expungement will remain out of reach for




                                    9
                                                         No.    2019AP1272-CR.awb


many of these people and that they will be held back as they

attempt to change their lives for the better.6

      ¶65   As to the specific facts of the instant case, the circuit

court determined that Lickes satisfied the conditions of his

probation.       DOC     apparently    agreed    when   it      submitted      the

"Certification    of     Discharge     and     Satisfaction      of   Probation

Conditions for Expungement."7         These are the entities that imposed

conditions on Lickes in the first place, so they are in the best

position to determine whether the conditions have been satisfied

and   whether   Lickes    and   the   public    would   be     well   served   by

expungement.




      6The majority accuses this dissent of basing its conclusions
on policy rather than the law. Majority op., ¶3 n.4. As should
be clear by now, this criticism is misguided. The "consequences"
the majority asks us to ignore are part and parcel of a statutory
analysis, as confirmed by the very case law upon which the majority
relies. See State ex rel. Kalal v. Circuit Court for Dane Cnty.,
2004 WI 58, ¶¶46, 49, 271 Wis. 2d 633, 681 N.W.2d 110 (explaining
that we are to interpret statutes to "avoid absurd or unreasonable
results" and that      "a plain-meaning interpretation cannot
contravene a textually or contextually manifest statutory
purpose").

     Further, the majority admonishes that this court is "limited
to saying what the law is and not what we may wish it to be."
Majority op., ¶3 n.4. This may be a snappy phrase, but it is only
half true. To the extent that the majority means it is not the
role of this court to say what the law should be, such an admonition
ignores a fundamental role of courts——the development of the common
law. Courts for centuries have been declaring just what the law
should be. To reduce the court's role to only "saying what the
law is," and not what the law should be, constitutes a vast and
misleading oversimplification.
      7It should also be observed that DOC did not think Lickes's
violations serious enough to warrant revocation of his probation.

                                       10
                                                 No.   2019AP1272-CR.awb


      ¶66   It was the circuit court that placed on Lickes the

condition that he "enter into, participate [in], and successfully

complete sex offender treatment."     Majority op., ¶6.    And it was

the circuit court that "examined the relevant facts, applied a

proper standard of law, used a demonstrated rational process, and

reached a conclusion that a reasonable judge could reach" to

conclude that he had done so.   See Walters, 269 Wis. 2d 142, ¶¶13-

14.   I thus determine that the circuit court did not erroneously

exercise its discretion in expunging Lickes's convictions.

      ¶67   For the foregoing reasons, I respectfully dissent.

      ¶68   I am authorized to state that Justice REBECCA FRANK

DALLET joins this dissent.




                                  2
    No.   2019AP1272-CR.awb




1